DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohnenberger et al, US Pub. 2013/0194078, in view of Hamilton et al, US Patent No. 6,732,934.
 	Regarding claims 1, 8, 15, Bohnenberger discloses a mobile reading device and method for locating an object that is marked with active transponder comprising: a reading device 100 for receiving a stream of radio-frequency identification (RFID) tags 200, wherein each RFID tag is associated with a respective article; receiving first positional data from a first sensor 150; receiving second positional data from a second sensor 170 located separate from the first sensor; and determining an intended RFID tag from amongst the stream of RFID tags based upon the first positional data and the second positional data. (See figs. 1-2; par. 0035, 0036, 0040, 0056); Bohnenberger et al also evaluate the signal strength to determine the position of the items (see 0040).
Bohnenberger et al fail to disclose positioning the first sensor on the user’s hand and the second sensor is positioned on his torso.
Hamilton et al disclose an escorted shopper system comprising a portable terminal that may include RFID circuits, wherein the portable terminal may be worn on the wrist, on a pocket, or in belt. (See figs. 6-7; col. 5, lines 45-54).
It would have been obvious for an ordinary skill in the art at the time the invention was made to modify the teachings of Bohnenberger et al to include wearable portable devices so as to effectively detect the specific tagged items and to provide greater user convenience. Such modification would be able to provide an indication if the user is moving away or closer from/to the items by evaluating the signal strength. Therefore, it would have been an obvious extension as taught by the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,990,769 (hereinafter ‘769). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is a broader recitation of the ‘769 Patent. For instance, in claim 1 of the current application and in the ‘769 Patent, the applicant claims:
Application No. 17/213,345
Patent No. 10,990,769
A method for tag identification, the method 

comprising: receiving a stream of radio-

frequency identification (RFID) tags, wherein 

each RFID tag is associated with a respective 

article; receiving first positional data from a 

first sensor, wherein the first positional data 

comprises first acceleration data; receiving 

second positional data from a second sensor 

located separate from the first sensor, wherein 

the second positional data comprises second 

acceleration data, wherein the first sensor and 

the second sensor are distinctly associated 

with a user’s body; and determining an 

intended RFID tag from amongst the stream 

of RFID tags based upon the first positional 

data and the second positional data.

A method for tag identification, the method comprising: receiving a stream of radio-frequency identification (RFID) tags, wherein each RFID tag is associated with a respective article; receiving first positional data from a first sensor, wherein the first positional data comprises first rotational data; receiving second positional data from a second sensor located separate from the first sensor, wherein the second positional data comprises second rotational data; subtracting the second rotational data from the first rotational data; determining a net rotation of the first sensor relative to the second sensor; determining a pick operation in an instance in which the net rotation satisfies a rotation threshold; and determining an intended RFID tag that corresponds with the pick operation


Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-20 of the ‘769 Patent as a general teaching for a method for tag identification, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘769 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘769 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).
	
Allowable Subject Matter
Claims 4-6, 11-13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a system and method for identifying tag information which includes at least two sensors for receiving positional data to determine the position of an item, wherein the first positional data comprises first acceleration data associated with the user’s hand, the second positional data comprises second acceleration data associated with the user’s torso, and determining the intended RFID tag further comprises: subtracting the second acceleration data from the first acceleration data; determining a net acceleration of the first sensor relative to the second sensor; determining a pick operation in an instance in which the net acceleration satisfies an acceleration  threshold; and determining the intended RFID tag that corresponds with the pick operation; or wherein each RFID tag in the stream further comprises tag time data, the first positional data comprises first time data, the second positional data comprises second time data, and determining the intended RFID tag further comprises: generating an intended time window based upon the tag time data; and analyzing first positional data and second positional data having first time data and second time data, respectively, within the intended time window. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Response to Arguments
Applicant's arguments filed 5/17/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s argument that the prior art (Bohnenberger et al/20130194078) the prior art fails to disclose first and second positional data from a first and second sensors, the examiner respectfully disagrees. The prior art teaches a first sensor, a second sensor 170 (acceleration sensor) and discloses an additional sensor 170 may be used. These sensors provide positional data, including speed, orientation (directional angle), distance, change of position, signal strength, etc. With respect to having the sensors positioned on the same device, although the sensors are positioned on the same device, the angle of each acceleration data is different. The applicant teaches having a sensor on the mobile device and a sensor or both on the torso of the user, these two sensors provide two different acceleration data. With respect to the double patent rejection, the applicant argues that ‘769 Patent fails to disclose acceleration data, the examiner respectfully disagrees. ‘769 Patent, claim 5, recites: “wherein the first positional data comprises first acceleration data associated with the user's hand, the second positional data comprises second acceleration data associated with the user's torso, and determining the intended RFID tag further comprises: subtracting the second acceleration data from the first acceleration data; determining a net acceleration of the first sensor relative to the second sensor; determining the pick operation in an instance in which the net acceleration satisfies an acceleration threshold; and determining the intended RFID tag that corresponds with the pick operation”. The applicant’s argument is not persuasive. Refer to the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876